DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
As of the Office Action dated October 14, 2020 claims 1-12 were pending and claims 1-12 stood rejected.  Claims 1, 5 and 9 have been amended.  Claims 13-20 have been added.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 103 (a) rejection of claims 1-12 as being unpatentable over Wahli et al. (EP2016001A1, hereinafter referred to as Wahli) in view of Laracey (U.S. Patent Publication 2011/0251892) has been fully considered but is not persuasive.  Applicant argues that Wahli does not disclose that “the credit document data is not transmitted in response to receiving an account information request signal” (Remarks at page 8).  Examiner respectfully disagrees.  The Applicant’s written disclosure does not define what constitutes an account information request signal (0005-0007) in any meaningful terms and 0023 only recites that a “first message may comprise a request to get information about a financial account configured in the portable device 102”.  Paragraph 0025 of Applicant’s written disclosure describes some information that may be present in a request message however nothing within the claim actually requires any particular information or use of any particular protocol.  Therefore the language is extremely broad in nature.  Wahli discloses at 
Specification
The amendments to the specification and application data sheet have been considered and will be entered into the record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahli et al. (EP2016001A1, hereinafter referred to as Wahli) in view of Laracey (U.S. Patent Publication 2011/0251892).
As per claims 1, 5 and 9
Wahli discloses receiving, via a first wireless interface, an account information request signal from a merchant machine ([25] “The service terminal 2 may comprise, for example, an offer module 24 for receiving or presenting products and/or services”, [27] “In fig. 1, the reference sign 21 refers to a short-range interface. The short-range interface 21 is set up in order to establish a short-range communication link with the short-range interface 11 of the mobile terminal so that data can be exchanged between the mobile terminal 1 and the vending machine 2”, [33] “Once the short-range interfaces 11, 21 have verified the mutual availability according to a protocol, there can be, for example, mutual identification of the mobile terminal 1 to the service terminal 2 and of  the service terminal 2 to the mobile terminal 1. Such mutual identification may be based on the transmission of an identification of the service terminal 2 and on the transmission of an identification of the mobile terminal 1”, [35] “In step S4, a selection document regarding the products and/or services selected by the user may be created. The selection document may be created, for example, by the service terminal 2 or the mobile terminal, and may optionally be transmitted between the service terminal 2 and the mobile terminal 1”) (Examiner interprets the mutual identification as a form of account information request signal in view of the fact that it precedes the transmission of the payment information, particularly as the term is not defined in the Applicant’s written disclosure)

Wahli discloses transmitting, via a second wireless interface, a first message to an account server, wherein the first message comprises a request to receive information about the purchase, and wherein the information about the purchase comprises the purchase amount ([39] “In step S8, at least parts of the debit data are transmitted from the mobile terminal 1 to a central control 3. The debit data may be transmitted, for example, over a mobile telephony network 6. The debit data may be transmitted at any point in time, for example at a point in time with high availability and low capacity utilization of the mobile telephony network 6. Such transmission of debit data may be described as the transmission of clearing information.  The debit data may be assessed by means of an assessment module of the central control 3.  Such assessment may comprise, in particular, a monetary amount value that has been charged to a prepaid account or a monetary amount value and account information that is to be charged to a postpaid account”)

Wahli does not explicitly disclose receiving, via the second wireless interface, a second message from the account server, wherein the second message comprises the information about the purchase.  Laracey teaches receiving, via the second wireless interface, a second message from the account server, wherein the second message comprises the information about the purchase (0090 “The system 230 uses this information to update the pending transaction record and then causes a message to be transmitted to the mobile device 202 to update the mobile device 202 with the total amount due (and may also include information about a list of available payment accounts that may be used in the transaction). The mobile device 202 may be updated to display the total as well as any loyalty savings (if any were earned in the transaction) as well as the list of available payment accounts”, 0099 “Processing continues at 434 where the mobile device 202 receives the transaction details and payment account information from the transaction management system 230. For example, at 434, the device may receive a message including a number of data elements, including data associated with the current transaction (such as the transaction total, the merchant name and information, and other transaction details) as well as data identifying the customer's payment account(s) that may be used for the current transaction”)
Laracey teaches displaying the purchase amount (Figures 8B-8D, 0090, 0099)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the payment method of Wahli with the mobile phone payment processing methods and systems of Laracey for the purpose of providing an ability to 
As per claims 2, 6 and 10
Wahli, while disclosing short range interfaces [21], does not explicitly disclose wherein the first wireless interface is a near field communication interface.  Laracey teaches wherein the first wireless interface is a near field communication interface (0156)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the payment method of Wahli with the mobile phone payment processing methods and systems of Laracey for the purpose of providing an ability to conduct purchase transactions (both online and at brick and mortar stores) using a mobile device (0005).
As per claims 3, 7 and 11
Wahli discloses wherein the second wireless interface is a cellular wireless interface [20]
As per claims 4, 8 and 12
Wahli discloses wherein the merchant machine triggers a financial debit from an account for the purchase (Abstract, [8])
As per claim 13
Wahli discloses moving the portable device proximate to the merchant machine to enable communications between the portable device and the merchant machine using the first wireless interface, and wherein the account information request signal is received via the first wireless interface from the merchant machine in response to the 
As per claim 14
Wahli discloses receiving an input from a user, and wherein the account information request signal is received via the first wireless interface from the merchant machine in response to the input from the user being received (32 “For this purpose, for example, a credit card account or any other account can be selected by means of the input means 13 and display means 14 attached to the mobile terminal 1, and credit document data can be loaded onto the document data memory 151 by means of a corresponding protocol between the issuer of the account and the mobile terminal 1…The loading of the document data memory 151 may be additionally secured with an authentication step, such as the inputting of a personal identification number (PIN), so that, for example, the credit document data in the document storage memory can only be debited if the correct PIN is given”, 33 “In step S2, the short-range interface 11 of the mobile terminal 1 is brought into the operating area of a short-range interface 21 of a service terminal 2. Once the short-range interfaces 11, 21 have verified the mutual availability according to a protocol, there can be, for example, mutual identification of the mobile terminal 1 to the service terminal 2 and of the service terminal 2 to the mobile terminal 1… In step S2, credit document data may be transmitted from the mobile terminal 1 to the service terminal 2”)
As per claim 15

As per claim 17
Wahli discloses wherein the first wireless interface and the second wireless interface comprise different types of wireless interfaces (0020-0021)
As per claim 18
Wahli discloses wherein the first wireless interface and the second wireless interface comprise a same type of wireless interface (0020, 0022)
As per claim 19
Wahli discloses wherein each of the first wireless interface and the second wireless interface comprises a WI-FI interface (0020, 0022)
As per claim 20
Wahli discloses wherein each of the first wireless interface and the second wireless interface comprises a cellular interface (0020, 0022)
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahli in view of Laracey as applied to claim 1 above, and further in view of Saunders (U.S. Patent 2006/0074813, hereinafter referred to as Saunders).
As per claim 16
Wahli, while disclosing the use of encrypted information (8 “…because the credit document data can be stored, for example encrypted in the document data memory of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the payment method of Wahli with the mobile phone payment processing methods and systems of Laracey further with the RF transaction of Saunders for the purpose of satisfying the need to combine the functionality of the mobile devices with the transaction completion capability of the transaction devices to limit the number of devices carried by the consumer (0013).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/           Senior Examiner, Art Unit 3685